Citation Nr: 0707727	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-28 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
frostbite of the feet.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbosacral strain.

3.  Entitlement to a rating in excess of 10 percent for 
dermatitis.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a hiatal hernia due to VA treatment.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diverticulitis as a result of VA treatment.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an elbow disability due to VA treatment.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an eye disability due to VA treatment.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart condition due to VA treatment.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a prostate disability due to VA treatment.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
headache disability due to VA treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
January 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2002 and April 2004 rating decisions.

The issues concerning service connection for a lower back 
disability and the evaluation of dermatitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

This case was advanced on the Board's docket by reason of the 
veteran's advanced age.  38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for frostbite was denied by an April 2002 rating decision; 
the evidence submitted since then does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.

2.  The veteran's claim of entitlement to service connection 
for a lower back condition was denied by a June 1985 Board 
decision; the evidence submitted since then raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.

3.  The medical evidence fails to show that the veteran's 
hiatal hernia was the result of VA treatment.  

4.  The medical evidence fails to show that the veteran's 
diverticulitis was the result of VA treatment.  

5.  The medical evidence fails to show the presence of an 
elbow disability.

6.  The medical evidence fails to show that the veteran has 
an eye disability due to VA treatment.

7.  The medical evidence fails to show that the veteran has a 
heart condition due to VA treatment.

8.  The medical evidence fails to show that the veteran has a 
prostate disability a result of VA treatment.

9.  The medical evidence fails to show that the veteran has a 
headache disability due to VA treatment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted and the 
claim of entitlement to service connection for frostbite of 
the feet is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2006).

2.  New and material evidence has been submitted and the 
claim of entitlement to service connection for a lumbosacral 
strain is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302 (2006).

3.  Criteria for compensation under 38 U.S.C.A. § 1151 for a 
hiatal hernia due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

4.  Criteria for compensation under 38 U.S.C.A. § 1151 for 
diverticulitis as a result of VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

5.  Criteria for compensation under 38 U.S.C.A. § 1151 for an 
elbow disability due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

6.  Criteria for compensation under 38 U.S.C.A. § 1151 for an 
eye disability due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

7.  Criteria for compensation under 38 U.S.C.A. § 1151 for a 
heart condition due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

8.  Criteria for compensation under 38 U.S.C.A. § 1151 for a 
prostate disability due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

9.  Criteria for compensation under 38 U.S.C.A. § 1151 for a 
headache disorder due to VA treatment have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1151 Claims

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the veteran has an additional 
disability as a result of a VA procedure.  See 38 C.F.R. § 
3.361.

Headaches

The veteran testified before the Board that he did not have 
any ear plugs for firing the howitzers and this caused him to 
develop increasingly severe headaches.  However, he indicated 
that the headaches really worsened after he fell in the VA 
hospital in Albuquerque.  The veteran indicated that he had 
been in the hospital for back surgery in 1986, but fell and 
struck his head getting out of bed.  The veteran testified 
that he immediately developed a bad headache and stated that 
the headaches have persisted to the present day.

The veteran underwent a VA examination in January 2003 that 
addressed the etiology of his headaches.  After examining the 
veteran and reviewing his claims file, the examiner opined 
that the veteran's headaches are not secondary to the head 
trauma the veteran claims occurred while hospitalized at a VA 
medical facility for back surgery.  The examiner explained 
that his conclusion was based on the fact that the veteran 
has tension headaches that are worsened by his sinusitis and 
degenerative osteoarthritis of the neck.  The examiner 
elaborated that when headaches are based on trauma, the 
trauma to the head must be so severe as to cause 
unconsciousness or at least a concussion.  Furthermore, in 
cases of head trauma, the headaches do not develop suddenly, 
but rather take time.  As such, the veteran's headache 
symptomatology is not consistent with the classic pattern of 
headaches due to head trauma.

It is also noted that the veteran has been complaining about 
headaches for many years, prior to his VA hospitalization.  
For example, at a VA examination in April 1965, the veteran 
indicated that he had developed terrible headaches since 
being struck by lightning in 1963.

While the medical evidence confirms that the veteran has 
headaches, there is no indication that he developed an 
additional headache disability as a result of his VA 
hospitalization.  Additionally, the VA examiner indicated 
that the headaches were not secondary to his reported head 
trauma while hospitalized.  

The veteran is competent to report that he has headaches, but 
he is not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran's lacks the 
medical qualification to diagnose a headache disorder or 
address its etiology.

The veteran's claims file is void of medical evidence which 
shows that he developed a headache disorder as a result of 
his VA hospitalization.  As such, the criteria for a claim 
under 38 U.S.C.A. § 1151 have not been met, and the veteran's 
claim is therefore denied.

Hiatal hernia

The veteran testified that he believes that he developed a 
hiatal hernia as a result of medications which were given to 
him prior to each of his three back surgeries at the VA in 
1986, 1988 and 1995.  At a Decision Review Officer (DRO) 
hearing in 2005, the veteran testified that several VA 
doctors had told him that his hernia was the result of taking 
medication.  However, he indicated that many of the doctors 
who had informed him of the link between his medication and 
his hiatal hernia had since passed away.  

The veteran underwent a VA examination in January 2003 to 
address the etiology of his hiatal hernia.  After examining 
the veteran and reviewing his claims file, the examiner 
opined that the veteran's hiatal hernia was not related to 
the medication that the veteran was taking, but was simply 
due to the anatomical weakness of his diaphragm.  

Treatment records also fail to show that the veteran 
developed a hernia as a result of either VA treatment or VA 
prescribed medication.

While the veteran believes that his hernia was caused by VA 
prescribed medication, he is not medically qualified to prove 
a matter requiring medical expertise, such as an opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his hiatal hernia and VA treatment.  

The medical evidence confirms that the veteran had a hiatal 
hernia, but there is no medical evidence that shows that the 
veteran's hiatal hernia was the result of VA treatment.  
Accordingly, the veteran's claim is denied.

Diverticulitis

The veteran testified that believes that he developed 
diverticulitis as a result of powerful narcotic medications 
which were given to him prior to each of his three VA 
surgeries in 1986, 1988 and 1995.  The veteran indicated that 
he has to take Metamucil and lactulose syrup to digest food.  
At a DRO hearing in 2005, the veteran testified that the 
large amount of codeine that he had taken had caused his 
diverticulitis.

The veteran underwent a VA examination in January 2003 to 
address the etiology of his diverticulitis.  After examining 
the veteran and reviewing his claims file, the examiner 
opined that the veteran's diverticulitis was not related to 
the medication that the veteran was taking.  

Treatment records also fail to show that the veteran 
developed deverticulitis as a result of either VA treatment 
or VA prescribed medication.

While the veteran believes that his deverticulitis was caused 
by VA prescribed medication, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his deverticulitis and VA treatment.  

While the medical evidence confirms that the veteran had 
diverticulitis, there is no medical evidence to show that the 
diverticulitis was the result of VA treatment.  Accordingly, 
the veteran's claim is denied.

Elbow
 
The veteran testified that he developed elbow problems when 
he fell out of bed while in the VA hospital in Albuquerque 
for back surgery in 1986.

The veteran underwent a VA examination in January 2003, at 
which he stated that his problem was in his right elbow, not 
in the left.  The veteran indicated that he had been in a 
motor vehicle accident prior to service in which he fractured 
his right elbow.  He indicated that his elbow had been 
getting progressively worse over the past several years.  The 
veteran indicated that he used BenGay and Tylenol to treat 
his elbow pain and occasional swelling.  The veteran denied 
using any elbow braces or having any elbow surgeries.  

The examiner concluded that the veteran's elbow condition was 
not caused by medication the veteran received from VA, and 
there was no suggestion it was in any way related to a fall 
while undergoing VA treatment.  As has already been stated, 
the veteran himself is not competent to provide a probative 
opinion addressing causation of a claimed disability since he 
lacks any medical expertise.  Accordingly, the veteran's 
claim of entitlement to compensation benefits for an elbow 
disability is denied.
Eye

At his hearing before the Board, the veteran indicated that 
he had cataract surgery on his left eye in November 2005, but 
noted that he was still having trouble seeing.  He indicated 
that he got a shrapnel injury to the eye while in service.  
At a DRO hearing in 2005, the veteran indicated that VA made 
his eye worse by not treating it.

The veteran underwent a VA eye examination in July 2003.  He 
was diagnosed with cataracts that were noted to be decreasing 
his vision in both eyes and which were borderline surgical at 
the time.  The examiner indicated that the decreased vision 
in the veteran's left eye was a preexisting refractive 
condition and was not a service-connected condition.  The 
examiner noted that the veteran's claims file was void of any 
evidence of an additional eye disability resulting from VA 
treatment.

Since then, the veteran testified he underwent cataract 
surgery, but while he believes that he has an additional eye 
disability as a result of his treatment, or lack of 
treatment, at VA, he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Given that, together with the 
absence of any other competent evidence reflecting an eye 
disability due to VA medical care, a basis for an award of 
compensation benefits has not been presented, and the appeal 
is denied.  

Heart Disorder

The veteran testified before the Board that believes that he 
developed coronary artery disease (CAD) as a result of the 
various medications which were prescribed to him by VA over 
the years. The veteran testified that a physician told him 
that all his problems are due to the medications that he is 
taking which have been prescribed by VA.  However, since the 
veteran testified many of the doctors who had expressed this 
opinion have passed away, it has not been possible to 
corroborate this assertion.  Moreover, it must be noted that 
a lay person's account of what a physician purportedly said 
is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Similarly, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran is not medically qualified to provide a 
meaningful opinion as to the etiology of his CAD.

At a VA examination in January 2003, the examiner indicated 
that there was no medical evidence to support the veteran's 
contention that his CAD was the result of the medication his 
was taking for his various disabilities.  Rather, the 
examiner noted that the veteran had many risk factors heart 
disease, including sex, age, and a history of severe smoking.  
Similarly, while VA treatment records confirm that the 
veteran has CAD, they fail to address the etiology of the 
condition.  Therefore, as the medical evidence fails to show 
that the veteran's heart condition was caused by VA 
treatment, there is no basis for awarding compensation 
benefits for it.  Accordingly, veteran's claim is denied.

Prostatitis

The veteran testified that believes that he developed a 
prostate condition as a result of the medications which were 
prescribed to him by VA over the years, as well as due to 
nerve damage caused in his lumbar spine by multiple 
surgeries.

The veteran underwent a VA examination in January 2003 to 
address the etiology of his prostatitis.  The examiner opined 
that the prostatitis was not related to the medication that 
the veteran was taking or to any VA treatment the veteran had 
received.

VA treatment records indicate that the veteran has had 
various prostate related issues such as prostatic 
hypertrophy, prostate nodules, and prostatitis; and he had a 
surgical resection of his prostate in 1988.  However, there 
is no indication in any of the treatment records that any 
prostate condition is related to the veteran's VA treatment, 
or to any VA prescribed medication. 

As the medical evidence fails to show that the veteran has an 
additional disability related to his prostate as a result of 
VA treatment, the veteran's claim is denied.

II.  New and Material Evidence

A previously denied claim which has become final may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  New evidence 
is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Frostbite

The veteran's claim of entitlement to service connection for 
frostbite was denied by an April 2002 rating decision which 
was not appealed and is now final.  

At the time of his last rating decision in April 2002 the 
evidence of record consisted of service medical records, 
which showed that the veteran's feet were normal on his 
separation physical; and VA treatment records showing 
complaints of cold feet and foot fungus.

Since April 2002, new evidence has been associated with the 
claims file including: VA outpatient treatment records which 
reflect complaints of burning feet, as well as the veteran's 
subjective statements that he had frostbite while in service; 
testimony by the veteran before a decision review officer 
(DRO) in September 2005 that he had received frost bite in 
service; a May 2005 letter from a private podiatrist who 
indicated that the veteran had complained about burning feet 
and diagnosed him with peripheral neuropathy; and testimony 
by the veteran before the Board in October 2006, indicating 
that he got frost bite while serving in Korea.

The veteran's claim was previously denied as there was no 
evidence of any nexus between the veteran's complaints of 
cold feet and foot fungus and his time in service.  The 
evidence submitted since April 2002 is new in that it has not 
previously been submitted, but it is not material in that it 
fails to raise a reasonable possibility of substantiating the 
claim for service connection, as it provides no evidence of 
any link between the veteran's complaints and the veteran's 
time in service.  Accordingly, new and material evidence 
having not been submitted, the veteran's claim of entitlement 
to service connection for frostbite is not reopened.

Back

The veteran's claim of entitlement to service connection for 
a lower back disability was denied by a June 1985 Board 
decision.
 
At the time of his 1985 Board decision the evidence of record 
consisted of service medical records, which showed complaints 
of lower back pain stemming from a pre-service accident, but 
which reflected the veteran's spine to be normal on his 
separation physical; and a 1980 letter from Dr. McGee which 
opined that the veteran had osteoarthritis in his back for 
anywhere from 1-2 years prior to his discharge from service.
 
Since 1985, new evidence has been associated with the claims 
file including: VA surgery and treatment records; a letter 
from Dr. McNeil in June 2004; a 2006 letter from a man who 
had served with the veteran, indicating that while in basic 
training, the veteran went to sick call everyday for his back 
and knee; and testimony by the veteran before the Board that 
he was forced to lift heavy equipment in service, causing him 
considerable back pain.

The veteran's claim was previously denied as there was no 
medical evidence that he had a back disability that was 
either caused by or aggravated by his military service.  The 
June 2004 letter from Dr. McNeil, however, when read 
sympathetically, may be considered to include a medical 
opinion that the veteran's pre-service back injury was 
aggravated by service.  This is new as it was not previously 
a part of the record, and it is material in that it raises a 
reasonable possibility of substantiating the claim for 
service connection.  It provides evidence that that the 
veteran back disability was aggravated by his time in 
service.  Accordingly, new and material evidence having been 
submitted, the claim of entitlement to service connection for 
a back disability is reopened.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by several 
letters dated in December 2004.  By these, and by previous 
letters, the statements of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at hearings before both 
the RO and the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

The claim of entitlement to service connection for frostbite 
of the feet is not reopened, and this aspect of the appeal is 
denied.

The claim of entitlement to service connection for a 
lumbosacral strain is reopened, and to this extent the appeal 
is granted.  

Compensation under 38 U.S.C.A. § 1151 for a hiatal hernia due 
to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for diverticulitis as a 
result of VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for an elbow disability 
due to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for an eye disability 
due to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for a heart condition 
due to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for a prostate 
disability due to VA treatment is denied.

Compensation under 38 U.S.C.A. § 1151 for headache disability 
due to VA treatment is denied.


REMAND

During the pendency of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised.  As such, 
the medical evidence is insufficient to evaluate the 
veteran's dermatitis, as there is no indication as to the 
percentage of the veteran's skin which is affected by his 
dermatitis.  A remand is therefore necessary.

Service medical records note several in-service back 
complaints, and a pre-induction physical noted that the 
veteran had recently injured his back in an automobile 
accident. The veteran's spine was found to be normal on his 
separation physical.  In 2006 a man who had served with the 
veteran wrote a letter indicating that while in basic 
training, the veteran went to sick call everyday for his back 
and knee; and the veteran testified that he was forced to 
lift heavy howitzers into the beds of trucks.  In June 2004, 
Dr. McNeil suggested that the veteran's back disability, 
which was initially caused by an automobile accident in 1953, 
was aggravated by his time in service.  While Dr. McNeil 
suggested that there was aggravation, he merely cited several 
inconsistencies he found in a 1985 Board decision as the 
basis for his opinion.  As such, a VA examination is 
necessary to determine whether the veteran's back disability 
which pre-dated service was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
provide a release to obtain his treatment 
records from Dr. McGee for treatment 
immediately following service; then 
attempt to obtain the treatment records.  

2.  When the requested development is 
completed, or if the treatment records are 
unavailable, schedule the veteran for a 
back examination.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it, and then 
after examining the veteran provide an 
opinion as to whether any current back 
disability diagnosed is related to the 
back complaints noted in service.  If that 
is the case, the examiner should then 
opine whether the in-service back 
complaints and findings demonstrate an 
aggravation of a pre-service injury, 
(i.e., an increase in severity beyond its 
natural progression).   

3.  Schedule the veteran for a 
dermatological examination.  The examiner 
should be provided with the veteran's 
claims file and asked to fully review it; 
any opinion should be supported by a 
rationale.  Specifically, the examiner 
should evaluate the veteran's dermatitis 
and determine whether it causes any 
exfoliation, exudation, itching, extensive 
lesions, or marked disfigurement.  The 
examiner should also express in terms of a 
percentage both the total body area, and 
the total exposed area, effected by the 
dermatitis.  Whether any intermittent 
systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, is being 
used to treat the veteran's dermatitis 
should be indicated.

4.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


